Citation Nr: 0503567	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of back 
injury.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had verified active duty service from March 1986 
to March 1989, and a total prior active service of 20 years 
11 months and 12 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.   

The veteran testified before the undersigned during a Board 
Video Conference hearing in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review in this 
case.  

I.  Verification of Past Active Duty Service

The claims file contains a DD Form 214, which verifies that 
the veteran served on active duty from March 1986 to March 
1989, with a total prior active service of 20 years, eleven 
months, and 12 days.  However, there is no verification of 
specific dates of service associated with the cited prior 
active service.  The veteran states that his active service 
was from January 1965 to March 1989, and there are service 
medical evidence supporting that statement, and the DD Form 
214 shows that the veteran received the Vietnam Service 
Medal, indicating service during the Vietnam Era.   

The veteran is claiming service connection for residuals of 
back injury and for hypertension, in part on the basis of 
service prior to the verified dates of active service.  When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203 (a), the VA shall request verification of 
service from the service department. 38 C.F.R. § 3.203(c). 
The RO should obtain service department verification of any 
recognized active service of the veteran.  

II.  Entitlement to Service Connection for Residuals of Back 
Injury

The veteran is claiming service connection for residuals of 
back injuries in service.  Review of the claims file shows 
that the veteran was first seen in service for low back 
complaints in October 1969 after an automobile accident.  The 
impression at that time was muscular low back pain.  
Subsequently during service, he was seen a number of times 
for back complaints, including in May and June 1973 when the 
assessment was low back strain and lumbosacral strain, and 
chronic low back pain.  A clinical note of X-ray examination 
in July 1973 shows no definite abnormalities.  When seen in 
June 1974, the impression was back pain mostly attributed to 
muscle spasm.  The veteran was seen in May 1981 for 
complaints of low back pain.  At that time, the assessment 
was "LBP ?, sciatica."

During his February 1989 retirement examination, the veteran 
reported that he had recurrent back pain.  On examination, 
evaluation of the spine and other musculoskeletal system was 
normal.  

The record after service shows treatment for back complaints 
associated with injury proximate to treatment.  Military 
medical records in July 1993 show that the veteran hurt his 
upper back two weeks before while lifting an air conditioner.  
The record noted a long history of back injuries and 
problems.  After examination the assessment was (1) dorsal 
spine spasm, and (2) less than 50 percent thoracic spine 
compression fracture.  X-ray examination at that time 
demonstrated probable low grade superior end plate 
compression involving approximately T5 vertebral level; and 
low grade degenerative joint disease.  

Military medical records in June 1994 show that the veteran 
was involved in a motor vehicle accident, causing symptoms 
for which the impression was neck and low back strain, 
probably secondary to blow to tissue sustained in motor 
vehicle accident. 

During an April 2003 VA examination (conducted by QTC Medical 
Services) the veteran was evaluated for arthritis of the 
spine.  The report of that examination contains a diagnosis 
of degenerative disease of the lumbar spine, which is mild.  
The report does not, however, contain an opinion addressing 
whether the veteran has residuals of back injury in service.

III.  Entitlement to Service Connection for Hypertension

The veteran is claiming service connection for hypertension, 
which he maintains began during service.  He maintains that 
he had elevated blood pressure readings during examinations 
in service, but that no diagnosis was made prior to 1992 at a 
clinic at Davis-Monthan Air Force Base.

Service medical records include numerous treatment and 
examination records which record contemporaneous blood 
pressure readings.  None of these records include a diagnosis 
of hypertension or a finding of elevated blood pressure.  
However, a number of the recorded blood pressure readings in 
service are similar in magnitude to blood pressure readings 
recorded in post-service medical records in the 1990's, which 
also contain assessments of hypertension.  Service medical 
records also show that the veteran was seen for complaints of 
heart palpitation and chest pain.   

A number of the blood pressure readings recorded in service 
during treatment include diastolic readings of 84 to 92.  
Systolic readings associated with those diastolic readings, 
ranged from 130 to 146.  Some of these records were 
associated with visits for complaints of heart palpitations 
or chest pain.  Post-service medical records containing 
assessments of increased blood pressure or hypertension 
record diastolic blood pressure readings ranging from 82 to 
94, and systolic readings from 147 to 164. 

There are no medical opinions of record addressing whether 
the currently diagnosed hypertension is linked to service.  

IV.  Conclusion

Fulfillment of the statutory duty to assist includes the 
requirement of conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior treatment so that the evaluation of the claimed 
disability will be fully informed.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  

During the August 2004 hearing, the veteran testified 
regarding his back claim, that he was treated in 1992 for an 
injury then, and he indicated that associated private medical 
records were not of record.  He also indicated that all of 
his treatment records were with a private physician and that 
he was last seen by Dr. Christopher Crooker (at Tri-Care), 
three months before the present hearing.  The veteran also 
testified that he had been seeing Dr. Crooker for treatment 
of his hypertension for four years.  Review of the claims 
file shows that there are private medical records dated only 
from 1997 to 2002.  Regarding the hypertension claim, the 
veteran testified that he was first diagnosed in 1992, at 
Davis-Monthan Air Force Base.  Review of the record does not 
show that any treatment records have been obtained from there 
prior to 1993.  Those records are dated from 1993 to 2004.  
An attempt should be made to obtain any outstanding private 
medical records of pertinent treatment in 1992, and 
thereafter; and any medical records from Davis-Monthan Air 
Force Base in 1992. 

In view of the foregoing, the Board finds that after 
obtaining any additional records, a contemporaneous and 
thorough VA examination, should be conducted to determine the 
nature and etiology of any back disorder and hypertension.  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claims under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The appellant should be given the opportunity to submit 
additional evidence and argument.  In this regard, the VA 
must ensure that it fulfilled its duty to notify the 
appellant of the evidence necessary to substantiate his 
claims.  See 38 U.S.C.A. § 5103 (West 2002).  The VA should 
assist the appellant in these matters prior to the Board's 
review.  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should request the veteran to 
"provide any evidence in his possession 
that pertains to the claim."  See 
38 C.F.R. § 3.159(b).

2.  The RO should obtain service 
department verification of all active 
service of the veteran. 

3.  The RO should specifically request 
the veteran's treatment records from Dr. 
Christopher Crooker and Tri-Care, since 
August 2002; and any records of treatment 
in 1992 from private providers and at 
Davis-Monthan Air Force Base.

4.  The RO should arrange for the veteran 
to undergo orthopedic and cardiovascular 
examinations to ascertain the nature and 
likely etiology of his claimed 
hypertension and residuals of back 
injury.  The claims folder must be made 
available to and reviewed by each 
examiner in conjunction with the 
examination, and this fact should be so 
indicated in the examination report.  The 
examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

The orthopedic examiner should, based on 
the examination and review of the record, 
render comments specifically addressing 
the following question: If a back 
disability is diagnosed, and based upon 
an assessment of the entire record, is it 
at least as likely as not (probability of 
50 percent or better) that such disorder 
(a) is the result of  injury or disease 
incurred or aggravated during active 
service, or (b) in the case of arthritis, 
was manifest to a compensable degree 
within year of service discharge.  The 
examiner should comment on the inservice 
and post-service medical records showing 
injury and/or treatment during and after 
service.

The cardiovascular examiner should, based 
on the examination and review of the 
record, render comments specifically 
addressing the following question: If 
hypertension is diagnosed, and based upon 
an assessment of the entire record, is it 
at least as likely as not (probability of 
50 percent or better) that any disability 
(a) is the result of injury or disease 
incurred or aggravated during active 
service, or (b) was manifest to a 
compensable degree within year of service 
discharge.  In rendering the requested 
opinions, the examiner should 
specifically consider and discuss 
cardiovascular treatment and blood 
pressure readings during service.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If a 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified, and has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


